Exhibit 10.2
 
NON-AFFILIATE VERSION
 


[__________], 2008
 
Novamerican Steel Inc.
1050 University Avenue
Norwood, Massachusetts 02062


Attention:
Karen G. Narwold
 
Telephone:  (781) 762-0123
 
Facsimile: (781) 486-9120
 
Email: karen_narwold@novamerican.com



Re:           Exchange of Warrants for Common Stock
 
Ladies and Gentlemen:
 
Novamerican Steel Inc., a Delaware corporation (the “Company”), issued 4,166,667
warrants in a private placement that occurred on March 5, 2007, 787,402 warrants
in a private placement that occurred on June 21, 2007 and 1,875,000 warrants
included in the units issued in a private placement on November 15, 2007
(collectively referred to as the “Private Warrants”).  The Company also issued
18,750,000 warrants in its initial public offering that occurred on March 12,
2007 (the “Public Warrants”).  Each such warrant entitles the holder to purchase
one share of the Company’s common stock. The Private Warrants and the Public
Warrants are collectively called the “Warrants.”
 
This letter confirms the agreement between the Company and the undersigned (the
“Holder”), to an exchange of [______] Warrants (consisting of [______] Private
Warrants and [______] Public Warrants and, collectively, the “Exchange
Warrants”), for [_____] shares (the “Exchange Shares”) of the Company’s common
stock, $0.001 par value per share, CUSIP 66986M 100 (the “Common Stock”), on the
terms set forth herein (the “Exchange”).
 
1.                      Exchange.
 
(a)           Subject to Section 3, the settlement of the Exchange will take
place on [__________], 2008 or on such earlier or later date as shall be
mutually agreed by the Company and the Holder (the “Settlement Date”).
 
(b)           The Holder will cause delivery of the Exchange Warrants via The
Depository Trust Company (“DTC”) or, if the Exchange Warrants are represented by
certificates registered in the name of the Holder or its affiliate(s), via
physical delivery of such certificates to be made to the Company, and the
Company will cause delivery to be made the Holder via DTC or, if reasonably
requested by the Holder, via physical delivery of such certificates, of the
Exchange Shares.
 

 
 

--------------------------------------------------------------------------------

 

(c)           Upon consummation of the Exchange and without any further action
on the part of the Holder, on the Settlement Date, the Holder will also have
hereby transferred and assigned to the Company any and all claims of any kind or
nature whatsoever that the Holder has or may have arising out of or relating to
the Exchange Warrants and will have hereby released the Company, its
subsidiaries and its and their respective directors, officers and employees from
any and all claims arising out of or relating to the Exchange Warrants.
 
2.                      Representations, Warranties and Agreements.
 
(a)           Holder.  In connection with the transactions contemplated hereby,
the Holder hereby represents, warrants, acknowledges and agrees as follows:
 
(1)           The Holder (i) is (a) an individual or (b) a corporation, limited
liability company, limited or general partnership, trust or other entity duly
organized and validly existing under the laws of the jurisdiction in which it is
organized, (ii) in the case of an entity, has all organizational power and
authority necessary to execute, deliver and perform this Agreement and
consummate the transactions contemplated hereby and (iii) in the case of an
entity, has taken all organizational action necessary to authorize the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby.  This Agreement has been duly executed and
delivered by the Holder and is enforceable against the Holder in accordance with
its terms.  Neither the execution, delivery or performance of this Agreement nor
the consummation of the transactions contemplated hereby by the Holder violates
or contravenes or will violate or contravene any applicable laws, rules or
regulations or any of the Holder’s material agreements, or in the case of an
entity, any of  its organizational documents. The Holder is not part of any
group (as defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), that includes any other person, in respect of
Warrants or Common Stock.
 
(2)           The Holder is and, on the Settlement Date, will be the sole record
owner (directly or through DTC) of the Exchange Warrants.  Upon consummation of
the Exchange, the Exchange Warrants will have been delivered hereunder to the
Company, and the Holder will have conveyed hereunder to the Company good title
to the Exchange Warrants, in each case free and clear of any and all liens,
charges or encumbrances of any kind or nature whatsoever.
 
(3)           The Holder (i) is not a record or beneficial owner of 5% or more
of the outstanding shares of Common Stock (excluding the Exchange Shares) and
(ii) on the Settlement Date, will not be a record or beneficial owner of greater
than 10% of the outstanding shares of Common Stock (including the Exchange
Shares).  The Holder is not and, at the Settlement Date, will not be a related
person (as defined in Section 8(i)) or an affiliate of the Company.
 
(4)           The Holder has not acted or been engaged to act as the Company’s
finder, broker, solicitor, agent or other person acting in a comparable capacity
in connection with the transactions contemplated hereby.  Neither the Holder nor
anyone acting on its behalf has engaged or, prior to the Settlement Date, will
engage any finder, broker, solicitor, agent or other person in a comparable
capacity in connection with the
 

 
2

--------------------------------------------------------------------------------

 

transactions contemplated hereby or any similar transactions.  Neither the
Holder nor anyone acting on its behalf has received or will receive any
commission or remuneration directly or indirectly in connection with or in order
to solicit or facilitate the Exchange.  There are no contracts, agreements or
understandings that would give rise to a valid claim against the Company or the
Holder for a commission, finder’s fee or other like payment in connection with
the transactions contemplated hereby.
 
(5)           The Holder understands that the Exchange Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and acknowledges that the transactions contemplated hereby are intended to be
exempt from registration by virtue of Section 3(a)(9) of the Securities
Act.  The Holder has not taken and will not take any action that might subject
the offering and the issuance of the Exchange Shares to the registration
requirements of Section 5 of the Securities Act.  The Holder, after due inquiry,
knows of no reason why such exemption will not be available for the Exchange.
 
(6)           The Holder has sufficient experience in business, financial and
investment matters to be able to evaluate the risks involved in the acquisition
of the Exchange Shares and to make an informed investment decision with respect
to such acquisition and the Exchange.  The Holder acknowledges that the Company
has not made and will not make any representation regarding the value of the
Exchange Warrants or the Exchange Shares.
 
(7)           The Holder has (i) reviewed copies of the Company’s quarterly
report on Form 10-Q for the quarter ended May 31, 2008, annual report on Form
10-K for the year ended November 24, 2007, proxy statement on Schedule 14A dated
March 23, 2008, current reports on Form 8-K and registration statement on Form
S-1 originally filed on June 11, 2008, all as amended and filed with or
furnished to the SEC (including, without limitation, the disclosures regarding
risk factors and forward- looking statements contained therein), (ii) had such
opportunity as it has deemed adequate to obtain from representatives of the
Company such information as is necessary to permit the Holder to evaluate the
merits and risks of the transactions contemplated hereby and (iii) had full
opportunity to consult with legal, tax and other advisors as it has deemed
necessary in connection with the transactions contemplated hereby.  The Holder
acknowledges that it has not been provided by the Company with any material
nonpublic information, including any information updating the Company’s earnings
guidance or business outlook since the Company’s most recent relevant public
disclosure.
 
(8)           The Holder acknowledges that it is aware, through the Company’s
public disclosure, that (i) the Company is highly leveraged and (ii) the Company
may from time to time and at any time (A) at prevailing market prices or
otherwise, exchange or purchase Warrants in open market or privately negotiated
transactions for cash (from cash on hand, borrowings under its ABL credit
facility or new credit facilities, or proceeds from sale of debt or equity
securities or assets), shares of Common Stock or other equity or debt
securities, or a combination thereof, on the same or different terms than those
set forth herein, and (B) seek and obtain consent from the lenders under its ABL
credit facility with respect to any restrictions thereunder applicable to such
transactions.
 

 
3

--------------------------------------------------------------------------------

 

(b)           Company.  In connection with the transactions contemplated hereby,
the Company hereby represents, warrants, acknowledges and agrees as follows:
 
(1)           The Company (i) is a corporation duly organized and validly
existing under the laws of Delaware, (ii) has all organizational power and
authority necessary to execute, deliver and perform this Agreement and
consummate the transactions contemplated hereby and (iii) has taken all
organizational action necessary to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by the
Company and is enforceable against it in accordance with its terms.  Neither the
execution, delivery or performance of this Agreement nor the consummation of the
transactions contemplated hereby by the Company violates or contravenes or will
violate or contravene any applicable laws, rules or regulations, any of its
organizational documents or any of its material agreements.
 
(2)           The Company acknowledges that the Exchange Shares have not been
registered under the Securities Act and that the transactions contemplated
hereby are intended to be exempt from registration by virtue of Section 3(a)(9)
of the Securities Act.  The Company knows of no reason why such exemption will
not be available for the Exchange.
 
(3)           Based upon the representations set forth in Sections 2(a)(5) and
2(b)(2), the Exchange Shares issued in exchange for the Public Warrants will not
be restricted securities within the meaning of the Securities Act and, subject
to applicable securities laws, will be freely transferable by the Holder.  The
certificates representing the Exchange Shares issued in exchange for the Public
Warrants will not bear a restrictive legend under the Securities Act.  Based
upon the representations set forth in Sections 2(a)(5) and 2(b)(2), the Exchange
Shares issued in exchange for the Private Warrants will be restricted securities
within the meaning of the Securities Act and will be transferable by the Holder
subject to the same restrictions that are applicable to the Private
Warrants.  The certificates representing the Exchange Shares issued in exchange
for the Private Warrants will bear a restrictive legend under the Securities
Act.
 
(4)           Upon consummation of the Exchange, the Exchange Shares will be (i)
duly authorized, validly issued, fully paid and nonassessable and (ii) delivered
free and clear of all liens, claims and encumbrances.
 
(5)           The Company is current in its reporting obligations under the
Exchange Act.
 
3.                      Nasdaq Listing.  If required by Nasdaq, the Company
shall file with Nasdaq a Listing of Additional Shares Form relating to the
Exchange Shares promptly after the date hereof and shall use all reasonable
efforts to cause the Exchange Shares to be listed as soon thereafter as
practicable.
 
4.                      Termination.
 
(a)           If (1) at any time prior to the Settlement Date, trading in the
Common Stock on Nasdaq is suspended or otherwise halted for more than 24 hours
or
 

 
4

--------------------------------------------------------------------------------

 

(2) a postponement described in Section 7 shall have continued more then 30 days
beyond the date hereof, then in any such case, the Holder shall have the
unilateral right to terminate this Agreement by giving the Company written
notice to that effect.  In the event of termination of this Agreement pursuant
to this Section 4(a), all further obligations of the parties under this
Agreement shall terminate without any further liability of either party to the
other party, provided that the obligations of the parties contained in Sections
6 and 8(a) shall survive such termination.
 
(b)           In the event of a material breach of this Agreement by a party,
the other party shall have the unilateral right to terminate this Agreement by
giving written notice to that effect to the breaching party.  In the event of a
termination of this Agreement pursuant to this Section 4(b), such termination
shall not relieve the breaching party of any liability for such breach hereunder
or be deemed to constitute a waiver of any right or remedy for such breach.
 
5.                      Governing Law. The validity, interpretation, performance
and enforcement of this Agreement shall be governed by the laws of the State of
Delaware (without giving effect to the laws, rules or principles of the State of
Delaware regarding conflicts of laws).  Each party agrees that any proceeding
arising out of or relating to this Agreement or the breach or threatened breach
hereof shall be commenced and prosecuted in a court in the State of
Delaware.  Each party consents and submits to the non-exclusive personal
jurisdiction of any court in the State of Delaware in respect of any such
proceeding.  Each party consents to service of process upon it with respect to
any such proceeding by registered mail, return receipt requested, and by any
other means permitted by applicable laws and rules.  Each party waives any
objection that it may now or hereafter have to the laying of venue of any such
proceeding in any court in the State of Delaware and any claim that it may now
or hereafter have that any such proceeding in any court in the State of Delaware
has been brought in an inconvenient forum.  Each party waives trial by jury in
any such proceeding.
 
6.                      Confidentiality.  Except as required by law, the Holder
agrees to keep this Agreement and its terms confidential. Except as required by
law, neither party shall make or issue a public statement that specifically
names the other party without the other party’s written consent (such consent
not to be unreasonably withheld or delayed).  The obligations under this Section
6 shall be additive to and not in lieu of the obligations under any other
confidentiality agreement between the parties.
 
7.                      Suspension of Obligations.  If, at any time on or before
the Settlement Date, an event occurs or circumstances arise as a result of
which, based on the written advice of outside counsel, the Company reasonably
and in good faith believes, that it possesses material nonpublic information
and, absent disclosure of such information, consummation of the Exchange would
constitute a violation of the Securities Act or Exchange Act, the Company shall
have the right to postpone the Settlement Date until such time as such
information shall have become public or the Company believes that such
information shall have ceased to be material, but such postponement shall not
continue more than 30 days beyond the date hereof.
 

 
5

--------------------------------------------------------------------------------

 

8.                      Miscellaneous.
 
(a)           Expenses.  Except as otherwise provided in this Agreement and
regardless of whether the transactions contemplated hereby are completed, each
party agrees to pay all expenses, fees and costs (including legal, accounting
and consulting expenses) incurred by it in connection with the transactions
contemplated hereby.
 
(b)           Notices.  All notices or other communications required or
permitted to be given pursuant to this Agreement shall be given by written
notice, shall be transmitted by (1) personal delivery, (2) registered or
certified mail, return receipt requested, postage prepaid, (3) overnight mail by
an internationally recognized courier service or (4) facsimile or other
electronic means (including by email with a confirmatory receipt) and shall be
addressed, in the case of the Company and the Holder, to the addresses set forth
in this Agreement and to the attention of the individual who is the signatory
hereto.
 
(c)           Amendments.  Any amendment to this Agreement must be set forth in
a written instrument which is executed and delivered by both of the
parties.  Such amendment shall be effective only to the extent specifically set
forth in such written instrument.
 
(d)           No Waivers.  No waiver of any provision hereof shall be binding
upon a party unless such waiver is expressly set forth in a written instrument
which is executed and delivered by such party.  Such waiver shall be effective
only to the extent specifically set forth in such written instrument.  Neither
the exercise (from time to time and at any time) of, nor the delay or failure
(at any time or for any period of time) to exercise, any right or remedy shall
constitute a waiver of the right to exercise, or impair, limit or restrict the
exercise of, such right or remedy or any other right or remedy at any time and
from time to time thereafter.  No waiver of any right or remedy shall be deemed
to be a waiver of any other right or remedy or shall, except to the extent so
waived, impair, limit or restrict the exercise of such right or remedy.
 
(e)           Entire Agreement.  This Agreement, together with any
confidentiality agreement described in Section 6, constitutes the entire
agreement between the parties concerning the subject matter hereof and
supersedes any and all prior representations, understandings and agreements
between the parties concerning such subject matter.
 
(f)           Assignment.  Neither party shall assign this Agreement without
prior written consent of the other party.
 
(g)           Headings; Counterparts; Facsimile Signatures.  The headings set
forth herein have been inserted for convenience of reference only, shall not be
considered a part hereof and shall not limit, modify or affect in any way the
meaning or interpretation hereof.  This Agreement may be signed in any number of
counterparts, each of which (when executed and delivered) shall constitute an
original instrument, but all of which together shall constitute one and the same
instrument.  This Agreement shall become effective and be deemed to have been
executed and delivered by the parties at such time as counterparts shall have
been executed and delivered by all of the parties, regardless of
 

 
6

--------------------------------------------------------------------------------

 

whether all of the parties have executed the same counterpart.  It shall not be
necessary when making proof of this Agreement to account for any counterparts
other than a sufficient number of counterparts which, when taken together,
contain signatures of all of the parties.  A facsimile transmission of this
Agreement bearing a signature on behalf of a party shall be legal and binding on
such party.
 
(h)           Severability.  If any provision hereof shall hereafter be held to
be invalid, unenforceable or illegal, in whole or in  part, in any jurisdiction
under any circumstances for any reason, (1) such provision shall be reformed to
the minimum extent necessary to cause such provision to be valid, enforceable
and legal while preserving the intent of the parties as expressed in, and the
benefits to the parties provided by such provision, or (2) if such provision
cannot be so reformed, such provision shall be severed from this Agreement and
an equitable adjustment shall be made to this Agreement (including addition of
necessary further provisions to this Agreement) so as to give effect to the
intent as so expressed and the benefits so provided.  Such holding shall not
affect or impair the validity, enforceability or legality of such provision in
any other jurisdiction or under any other circumstances.  Neither such holding
nor such reformation or severance shall affect or impair the legality, validity
or enforceability of any other provision hereof.
 
(i)           Definitions.  For purposes of this Agreement, “beneficial
ownership” and correlative terms shall have the same meaning as under both
Sections 13 and 16 of the Exchange Act and the General Rules and Regulations
under the Exchange Act, “related person” shall mean any director, executive
officer or consultant of the Company or any beneficial owner of greater than 5%
of the Company’s securities and “affiliate” and “controlling person” shall have
the same meanings as under the Securities Act.
 
(j)           Further Assurances.  Each party will perform any and all acts and
execute any and all documents as may be necessary and proper under the
circumstances in order to accomplish the intents and purposes of this
Agreements.
 

 
7

--------------------------------------------------------------------------------

 



 
If this letter correctly sets forth our agreement, please so confirm by signing
this letter in the space provided below whereupon this letter shall become a
binding and enforceable agreement.
 
Very truly yours,
   
[_____________], as Holder
   
By:
   
Name:
   
Title:
   
Address:
       
Facsimile:
   
Email:
 





AGREED AND ACCEPTED:


NOVAMERICAN STEEL INC.
 


By:
   

        Name:  Karen G. Narwold
        Title:  Vice President, Chief Administrative Officer, General Counsel
and Secretary

 

 
8

--------------------------------------------------------------------------------

 
